DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Receipt is acknowledged of the preliminary amendment filed on August 28, 2020.  Claims 1-13 are pending.
Drawings
The drawings received August 28, 2020, including the replacement sheet for Fig. 1 also filed on August 28, 2020 are acceptable for examination purposes.
Specification
The specification received August 28, 2020 has been reviewed for examination purposes.  The preliminary amendment to the specification and abstract filed August 28, 2020 have been entered.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Patent No. 8,592,069).
As to claim 1, Anderson discloses a battery package including a fixing member comprising:	
a battery module 110 including a plurality of battery cells;
a tray disposed 170 at the-a lower end of the battery module and receiving the battery module; and
a bracket 190 adjacent to one side of the tray 170 and mounted and coupled to one side surface of the lower end of the battery module,
wherein the surface of the bracket 190 in contact with the battery module has a wedge shape 192 (Figs. 4 and 5).

    PNG
    media_image1.png
    423
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    604
    732
    media_image2.png
    Greyscale

As to claim 2, Anderson teaches of a battery securement system wherein a peripheral portion of the battery frame 112 is retained between a corresponding bottom tray and mounting bracket 190 (Figs. 4 and 5).  Anderson further teaches that the peripheral portion of the battery frame is made of a material that is sufficiently pliable and/or deformable to allow for tight friction fit between the battery frame and the tray and bracket (col. 5, ll. 20-35).  Therefore the rigidity of the battery module would need to be less than the tray and frame to provide for tight friction fit between the pliable/deformable battery frame portion 112 and corresponding clamping features 190, 192 and tray 170.
As to claim 5, the bracket 190 is a hold down bracket for holding down the batteries.
As to claim 7, a concave recess shape is formed along a processed shape of the bracket 190 and tray 170 at a surface of the battery module 112 in contact with the surface of the bracket 190 and tray 170 (Figs. 4-5).
As to claim 8, Anderson includes a method of assembling or manufacturing the battery package, the battery package including a battery module 110, tray 170 disposed at a lower end of the battery module and receiving the battery module 110 and a bracket 190 adjacent to one side of the tray 170 and mounted and coupled to one side surface of the lower end 112 of the battery module:
the bracket 190 is processed to include a wedge shape 192 (Figs. 4-5);
the bracket 190 and tray 170 are disposed to be adjacent to side surfaces of the lower end 112 of the battery module and pressing the processed part 192 of the bracket towards the battery module region 112.
As to claim 9, a concave recess shape is formed along a processed shape of the bracket 190 and tray 170 at a surface of the battery module 112 in contact with the surface of the bracket 190 and tray 170 (Figs. 4-5).
As to claim 10, Anderson teaches of a battery securement system wherein a peripheral portion of the battery frame 112 is retained between a corresponding bottom tray and mounting bracket 190 (Figs. 4 and 5).  Anderson further teaches that the peripheral portion of the battery frame is made of a material that is sufficiently pliable and/or deformable to allow for tight friction fit between the battery frame and the tray and bracket (col. 5, ll. 20-35).  Therefore the rigidity of the battery module would need to be less than the tray and frame to provide for tight friction fit between the pliable/deformable battery frame portion 112 and corresponding clamping features 190, 192 and tray 170.
As to claim 13, the battery is a battery system employ in a vehicle device (col. 1, ll. 15-45) thus Anderson teaches of a vehicle (device) comprising the battery package of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent No. 8,592,069) as applied to claims 1-2, 8 and 10 above, and further in view of Niedzwiecki et al. (U.S. Patent Application No. 2009/0325049).
As to claim 6, Anderson does not teach of an upper case disposed at an upper end of the battery module and enclosing the battery module when the battery module is mounted to the tray.
Niedzwiecki teaches of a battery system wherein a battery module for a vehicle is mounted to a tray using a bracket and where the system further includes providing a cover 98 to the system for enclosing the battery module therein (Fig. 1).  Niedzwiecki explicitly taught that the addition of a cover provided additional strength and protection (paras. [0036]-[0037]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of Anderson to include a cover as taught by Niedzwiecki since it would have provided additional strength and protection.
As to claims 3-4 and 11-12:
As discussed above, Anderson teaches of a battery securement system wherein a peripheral portion of the battery frame 112 is retained between a corresponding bottom tray and mounting bracket 190 (Figs. 4 and 5).  Anderson further teaches that the peripheral portion of the battery frame is made of a material that is sufficiently pliable and/or deformable to allow for tight friction fit between the battery frame and the tray and bracket (col. 5, ll. 20-35).  Therefore the rigidity of the battery module would need to be less than the tray and frame to provide for tight friction fit between the pliable/deformable battery frame portion 112 and corresponding clamping features 190, 192 and tray 170.
Thus the material of the frame is sufficiently pliable and/or deformable compared to the tray and bracket to perform tight friction fit.  Varying the materials to achieve the result of Anderson would have been readily apparent to one of ordinary skill in the art, and the selection of the bracket and tray to be high strength materials, particularly steel were conventional tray and bracket materials in the art as taught by Niedzwiecki.
Niedzwiecki teaches of a similar battery mounting system (tray, bracket and module) where the tray is made of a material such as steel (para. [0026]) and the bracket is made of a material such as steel (para. [0035]).  Both materials being of high strength and rigidity compared to the battery module. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the bracket and tray of Anderson to be high strength materials such as steel as taught by Niedzwiecki since such materials were well known in the art, having high strength and rigidity and would have imparted tight friction force for clamping to the assembly of Anderson. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Niedzwiecki et al. (U.S. Patent Application No. 2009/0325049) as applied to claims 1 and 8, respectively, above, and further in view of Anderson et al. (U.S. Patent No. 8,592,069).
As to claim 1, Niedzwiecki discloses a battery package including a fixing member comprising:
a battery module 22 including a plurality of battery cells;
a tray disposed 12 at the-a lower end of the battery module and receiving the battery module;
and
a bracket 44 adjacent to one side of the tray 12 and mounted and coupled to one side surface of the lower end of the battery module (Figs. 1 and 11).
As to claims 3-4, the tray is made of a material such as steel (para. [0026]) and the bracket is made of a material such as steel (para. [0035]).  Both materials being of high strength and rigidity compared to the battery module. 
As to claim 5, the bracket 44 is a hold down bracket for holding down the batteries.
As to claim 6,  when the battery module 22 is mount4ed to the tray 12, an upper case 98 is disposed at an upper end of the battery module 22, enclosing the battery module (Fig. 1) 
As to claim 7, a concave shape is formed along a processed shape of the bracket 44 and tray 12 at a surface of the battery module 22 in contact with the surface of the bracket 44 and tray 12 (Figs. 1 and 11).
As to claim 8, Niedzwiecki includes a method of assembling or manufacturing the battery package, the battery package including a battery module 22, tray 12 disposed at a lower end of the battery module and receiving the battery module 22 and a bracket 44 adjacent to one side of the tray 12 and mounted and coupled to one side surface of the lower end of the battery module 22 (Fig. 11):
the bracket and tray are disposed to be adjacent to side surfaces of the lower end of the battery module 22 and pressing the processed part of the bracket towards the battery module 22.
As to claim 9, during assembling/manufacturing the bracket and tray form a concave shape formed along a processed shape of the bracket 44 and tray 12 at a surface of the battery module 22 in contact with the surface of the bracket 44 and tray 12 (Figs. 1 and 11).
As to claims 11-12, the tray is made of a material such as steel (para. [0026]) and the bracket is made of a material such as steel (para. [0035]).  Both materials being of high strength and rigidity compared to the battery module. 
As to claim 13, the battery is a battery system employ in a vehicle device (paras. [0002]-[0004] and [0021]) thus Niedzwiecki teaches of a vehicle (device) comprising the battery package of claim 1.	
Niedzwiecki does not teach of the surface of the bracket having a wedge shape (claims 1 and 8) or of the difference in rigidity of the battery frame to bracketing elements (claims 2 and 10).
As to claims 1 and 8, and at least one of the surface of the bracket and tray having a wedge shape:
Anderson teaches of providing an array of wedges 192 on a surface of the bracket 190 facing with and coupling to a peripheral portion of the battery frames of a battery module (Figs. 4-5).  The wedges 192 define a knurled surface which improves friction between the battery and bracket/tray to prevent movement between the battery and tray and clamp (paragraph bridging columns 4-5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the surface of at least the bracket of Niedzwiecki to include the knurled surface of Anderson having an array of wedges formed therein since it would have improved friction between the battery and bracket/tray and prevented movement between the battery and tray and clamp.
As to claims 2 and 10, wherein the rigidity of the bracket and tray are higher than that of the battery module:
	As discussed above, Niedzwiecki does teach of the bracket and tray being steel thus having high rigidity and strength.
	Anderson teaches of a battery securement system wherein a peripheral portion of the battery frame 112 is retained between a corresponding bottom tray and mounting bracket 190 (Figs. 4 and 5).  Anderson further teaches that the peripheral portion of the battery frame is made of a material that is sufficiently pliable and/or deformable to allow for tight friction fit between the battery frame and the tray and bracket (col. 5, ll. 20-35).
	Thus Anderson teaches that the battery module frame should be made of a material which is sufficiently pliable and/or deformable to enable tight friction fit between the frame, tray and bracket.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the frame material of the batteries in the module of Niedzwiecki to be formed of a pliant or deformable material as taught by Anderson since it would have provided for a tight friction fit between the battery frame and the tray and bracket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2013/0309560, 2017/0047563 and 2018/0269441 each discloses of mounting battery modules to a tray with a bracket. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725